Citation Nr: 0108371	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an increased (compensable) evaluation for 
chronic sprain of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims. 

In December 1999, the Board remanded this case to the RO in 
order to clarify whether or not the veteran desired to appear 
at a personal hearing before a member of the Board or a local 
hearing officer.  In a response letter dated in December 
2000, the veteran indicated that he wished to appear at a 
personal hearing before a member of the Board at the RO.  

Thereafter, in January 2001, the veteran presented testimony 
at a personal hearing before the undersigned Board member.  A 
transcript of the hearing has been made and associated with 
the veteran's VA claims folder.  During his personal hearing, 
the veteran submitted additional documentary evidence, which 
was accompanied by waiver of RO consideration.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2000).  This additional evidence has been 
associated with the claims folder.

At the veteran's January 2001 hearing, at his 
representative's request the record was held open for a 
period of 60 days so that additional evidence could be 
obtained and submitted.  See 38 C.F.R. § 20.709.  In March 
2001, the veteran's accredited representative submitted 
further evidence in support of the veteran's claims.  This 
evidence was accompanied by a waiver of RO consideration, and 
it has been associated with the claims folder.  See 38 C.F.R. 
20.1304.

Additional matters

The record reflects that in March 1997, the Board denied a 
claim of entitlement to an increased rating for the residuals 
of a right patella fracture.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In December 1997, the Court vacated 
the Board's March 1997 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.  

In June 1998, the Board remanded the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
right patella fracture to the RO for further evidentiary 
development and for readjudication in light of the Court's 
directives. The requested development was completed, and, in 
June 1999, the RO issued a Supplemental Statement of the Case 
in which it continued to deny the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
right patella fracture.

Thereafter, in December 1999, the Board issued a decision in 
which it again denied the veteran's claim of entitlement to 
an increased rating for the residuals of a right patella 
fracture.  Because this matter was addressed by the Board in 
December 1999 decision, it is not presently on appeal.

In a January 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent disability rating.  To the Board's knowledge, the 
veteran has not initiated an appeal regarding the disability 
rating or effective date assigned.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 
1030 (1997) [overruling West v. Brown, 7 Vet. App. 329 (1995) 
which had held that a notice of disagreement to a service 
connection claim translated into a notice of disagreement for 
"down- stream elements" such as the evaluation assigned or 
the effective date of the award].


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is necessary before the veteran's claims can be 
adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.

1.  Entitlement to service connection for a gastrointestinal 
disorder.

The veteran is seeking entitlement to service connection for 
a gastrointestinal disorder.  The veteran has essentially 
made two arguments in support of his claim.  First, he 
contends that his claimed gastrointestinal disorder was 
incurred while on active duty.  Second, he contends that his 
claimed gastrointestinal disorder is related to his service-
connected PTSD.

In support of his claim, the veteran has submitted private 
and VA treatment records, which reflect that he has been 
diagnosed on numerous occasions over the past several years 
with peptic ulcer disease, irritable bowel syndrome, 
gastroesophageal reflux disease and Barrett's esophagus.  In 
March 2001, the veteran's representative submitted a 
statement from Dr. N.R., a private physician.  In the 
statement, Dr. N.R. also noted diagnoses of irritable bowel 
syndrome, esophageal reflux disease and Barrett's esophagus.  
Dr. N.R. further noted that each of these conditions had been 
found to be related to stress.  For this reason, Dr. N.R. 
concluded that each of these conditions were related to the 
veteran's service-connected PTSD.

As noted above, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit.  Such 
assistance includes obtaining a medical examination or 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
deemed "necessary" when the record contains competent 
medical evidence of a current disability, or persistent or 
recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The record in this case contains competent medical evidence 
of a gastrointestinal disorder, in the form of private and VA 
treatment records.  The veteran has contended that this 
disorder developed secondary to his service-connected PTSD, 
and he has submitted the medical report of Dr. N.R. in 
support of this contention.  In light of this evidence, the 
Board finds that a remand is warranted, so that the RO can 
provide the veteran with another VA examination that 
addresses the etiology of his claimed gastrointestinal 
disorder.

The Board notes that in October 1998, the veteran was 
provided with a VA  examination.  Although the VA physician 
did not address the issue of whether the veteran's claimed 
gastrointestinal disorder was related to his service-
connected PTSD, the VA physician did conclude that the 
veteran's symptoms of peptic ulcer disease, including 
gastroesophageal reflux, were not related to his military 
service.  Notwithstanding this opinion, the VA examiner 
should addresses the issue of whether the veteran's claimed 
gastrointestinal disorder is directly related to his military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
[holding that VA's duty to assist attaches to the 
investigation of all possible causes of the claimed 
disability].



2.  Entitlement to service connection for fibromyalgia.

The veteran has made two arguments in support of his claim of 
entitlement to service connection for fibromyalgia.  First, 
he contends that this disability developed as a result of 
exposure to herbicides while serving in Vietnam.  Second, he 
contends that this disability is related to his service-
connected PTSD.

In Dr. N.R.'s statement, the physician noted a diagnosis of 
fibromyalgia.  Dr. N.R. concluded that fibromyalgia is a 
stress-related diagnosis, and that he had no doubt that the 
veteran's fibromyalgia is related to his service-connected 
PTSD.  In light of Dr. N.R.'s statement, the Board finds that 
a remand is warranted, so that the RO can provide the veteran 
with another VA examination that addresses the etiology of 
his claimed fibromyalgia.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

3.  Entitlement to an increased (compensable) evaluation for 
chronic sprain of the left ankle.

During his January 2001 hearing, the veteran asserted that 
his service-connected left ankle disability had been 
misdiagnosed as a chronic ankle strain.  He testified that 
his left ankle disability is more appropriately characterized 
as reflex sympathetic dystrophy (RSD).  He essentially 
contended that he had experienced increasing pain and 
swelling in his left ankle over the last several years, and 
that these symptoms have been diagnosed by several physicians 
as symptoms of reflex sympathetic dystrophy.

In support of his claim, the veteran submitted a March 1994 
report from Dr. H., in which the private physician noted that 
a bone scan had revealed evidence of reflex sympathetic 
dystrophy.  During his January 2001 hearing, the veteran also 
submitted a statement from Dr. N.R., in which the physician 
noted that RSD causes severe pain and swelling in the leg and 
mineral loss in the bone.  Dr. N.R. noted that most patients 
with RSD get no type of pain relief and most of them simply 
have to suffer with it.  Subsequent private treatment records 
submitted by the veteran reveal that numerous examiners have 
noted that he experienced pain, swelling, tenderness, and 
limitation of motion in his left ankle.

The record reflects that in November 1996, the veteran was 
provided with a VA orthopedic examination for the purpose of 
determining the severity of his left ankle disability.   The 
VA examiner indicated an impression of RSD, but later added 
an addendum to his report indicating that this had not been 
confirmed by bone scan or x-rays.  A final impression of 
degenerative joint disease was noted.  Although the record 
reflects that the veteran was provided with several 
subsequent VA orthopedic examinations, these examinations 
appear to have been conducted primarily in regard to the 
veteran's service-connected residuals of a right patella 
fracture.  Thus, no findings regarding the veteran's left 
ankle disability were noted in the reports of these 
examinations.

The Board believes it would be helpful if the examiner was 
asked to clarify whether or not the veteran has reflex 
sympathetic dystrophy in his left ankle.  If the examiner 
responds in the affirmative, the examiner should be asked to 
discuss the nature of the relationship between such disorder 
and the veteran's service-connected chronic sprain of the 
left ankle.

In addition to the matter of diagnosis, the Board believes, 
based upon treatment records submitted by the veteran, that 
there is some indication that the severity of his left ankle 
disorder has worsened since his November 1996 examination.  
For this reason, and in light of the length of time that has 
passed since the November 1996 examination, the Board finds 
that a remand of this issue is warranted, so the RO can 
provide the veteran with another VA examination in order to 
determine the current severity of his service-connected left 
ankle disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
[holding that in order to constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment].  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  In accordance with the 
Court's holding in DeLuca, the Board finds that the RO should 
ensure that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
fully considered by the examiner.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  While this case is in remand status, the RO should 
review the veteran's claims file and ensure that all 
notification action required by the VCAA is completed in 
full.  In addition, the RO should also ensure that all 
relevant records have been obtained and associated with the 
veteran's claims folder, to include his most recent VA 
treatment records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran 
with a copy to his representative and 
inform him of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate his claims.  As 
part of this notice, the RO should 
specifically request that the veteran 
provide the names and addresses of any 
additional health care providers who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
Regardless of the veteran's response, the 
RO should attempt to obtain any recent VA 
treatment records that may be available.

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist in order to determine the 
nature and etiology of his claimed 
gastrointestinal disorder(s).  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  Any diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted.  The 
examiner should be asked to provide a 
diagnosis for any gastrointestinal 
disorder found on examination.  The 
examiner should also be asked to 
thoroughly review the veteran's medical 
history and to provide an opinion as to 
etiology for any diagnosed 
gastrointestinal condition found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
gastrointestinal disorder is related to 
the veteran's military service, to 
include his service-connected PTSD.  If, 
in answering these questions, the 
examiner determines that additional 
examination of the veteran by an 
appropriate specialist is necessary, such 
examination should then be scheduled by 
the RO.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his claimed 
fibromyalgia and the nature and severity 
of his service-connected right ankle 
disability.  The veteran's claims folder 
and a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be conducted to include 
description of ranges of motion of the 
left ankle and noting the normal range of 
motion.  

The examiner should be asked to render an 
opinion as to whether or not the veteran 
has fibromyalgia.  If fibromyalgia is 
diagnosed, the examiner should offer an 
opinion as to whether it at least as 
likely as not that such disability is 
related to any incident of service, to 
include exposure to herbicides during 
service and the veteran's service-
connected PTSD.  

With respect to the present severity of 
his service-connected left ankle 
disability, any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  The examiner 
should specifically comment on the 
presence or absence of chronic ankle 
sprain and reflex sympathetic dystrophy 
in the left leg.  If both chronic ankle 
sprain and reflex sympathetic dystrophy 
are found, the examiner should provide an 
opinion as to whether reflex sympathetic 
dystrophy is related to the service-
connected chronic sprain of the left 
ankle.

Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary.

6.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


